Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/5/2021 and 1/14/2022 has been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 1/5/2021 are approved by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “other combinations thereof” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9-12, 14, 16, 17 and 19 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Yang et al. (US9,466,738, hereinafter Yang 738).
Regarding claims 1 and 10, Yang 738 discloses a paste comprising: between 25 wt% and 50 wt% precious metal particles (silver); more than 11 wt% intercalating particles (glass frit); between 0.01 wt% and 5 wt% metal-based additives (metal additives and inorganic/other additives); and organic vehicle (col 2, ln 51-61; col 8, ln 40-ln 48); wherein the intercalating particles comprise one or more selected from the group consisting of low temperature base metal particles, crystalline metal oxide particles, and glass frit particles; wherein the metal-based additives comprise one or more selected from the group consisting of metal organic compounds, metal salts, metal acids and refractory metal particles (col 2, ln 51-61).
Regarding claims 2 and 3, Yang 738 discloses the metal organic compounds are selected from the group consisting of metal carboxylates, metal propionates, metal alkoxides, metal acetates, metal acetylacetonates, metal lactates, metal salicylates, metal subsalicylates, metal benzoates, metal isopropoxides, metal hexafluoropentanedionates, metal tetramethylheptanedionates, metal neodecanoates, metal 2-ethylhexanoates, metal sub gallate hydrates, metal gallate basic hydrates, tris(2,2,6,6-tetramethy1-3,5-heptanedionate), metal triphenyl carbonates, 2,4-pentanedionate, and mixtures thereof, the metal in the metal organic compounds is selected from the group consisting of aluminum, antimony, arsenic, barium, bismuth, boron, bromine, cadmium, calcium, cerium, cesium, chromium, cobalt, copper, erbium, gadolinium, gallium, germanium, gold, hafnium, indium, iridium, iron, lanthanum, lead, lithium, magnesium, manganese, mercury, molybdenum, neodymium, nickel, niobium, palladium, platinum, potassium, rhenium, rhodium, rubidium, ruthenium, samarium, scandium, selenium, silicon, silver, sodium, strontium, tantalum, tellurium, terbium, thallium, tin, titanium, tungsten , vanadium, ytterbium, yttrium, zinc, zirconium, and combinations thereof (col 6, ln 6 to col 7, ln 49).
Regarding claims 5 and 6, Yang 738 discloses the metal salts are selected from the group consisting of sodium ferrate, potassium ferrate, potassium cuprate, sodium chromate, barium tungstate, lithium molybdate, metal acetates, metal formates, metal propionates, metal butyrates, metal valerates, metal caproates, metal oxalates, metal lactates, metal citrates, metal malates, metal benzoates, metal urate , metal carboxylates, metal carbonates, and metal phenolates and the metal in the metal salts is selected from the group consisting of aluminum, antimony, arsenic, barium, bismuth, boron, bromine, cadmium, calcium, cerium, cesium, chromium, cobalt, copper, erbium, gadolinium, gallium, germanium, gold, hafnium, indium, iridium, iron, lanthanum, lead, lithium, magnesium, manganese, mercury, molybdenum, neodymium, nickel, niobium, palladium, platinum, potassium, rhenium, rhodium, rubidium, ruthenium, samarium, scandium, selenium, silicon, silver, sodium, strontium, tantalum, tellurium, terbium, thallium, tin, titanium, tungsten, vanadium, ytterbium, yttrium, zinc, zirconium, and combinations thereof (col 8, ln 40-ln 48).
Regarding claim 9, Yang 738 discloses a weight ratio of the intercalating particles to the precious metal particles is at least 1:5 (Table 7).
Regarding claim 11, Yang 738 discloses the precious metal particles have a D50 between 100 nm and 25 µm (col 4, ln 20-31).
Regarding claim 12, Yang 738 discloses at least some of the precious metal particles are silver and have a D50 between 300 nm and 2.5 µm and a specific surface area between 1.0 and 3.0 m2/g (col 4, ln 31-37).
Regarding claim 14, Yang 738 discloses the low temperature base metal particles comprise a material selected from the group consisting of bismuth, tin, tellurium, antimony, lead, and alloys, composites, and other combinations thereof (Pb, Bi, col 8, ln 35-39).
Regarding claim 16, Yang 738 discloses the crystalline metal oxide particles comprise oxygen and a metal selected from the group consisting of bismuth, tin, tellurium, antimony, lead, vanadium, chromium, molybdenum, boron, manganese, cobalt, and alloys, composites and other combinations thereof (col 4, ln 62-67; col 5, ln 5, ln 60-61).
Regarding claim 17, Yang 738 discloses the glass frit particles comprises a material selected from a group consisting of antimony, arsenic, barium, bismuth, boron, cadmium, calcium, cerium, cesium, chromium, cobalt, fluorine, gallium, germanium, hafnium, indium, iodine, iron, lanthanum, lead, lithium, magnesium, manganese, molybdenum, niobium, potassium, rhenium, selenium, silicon, sodium, strontium, tellurium, tin, vanadium, zinc, zirconium, alloys thereof, oxides thereof, composites thereof, and other combinations thereof (Tables 1-3).
Regarding claim 19, Yang 738 discloses the metal-based additive comprises one or more metal organic compounds that contain one or more metals selected from the group consisting of lithium, molybdenum, copper and manganese (col 6, ln 26).

Claims 1-3, 5, 6, 9-11, 14, 16, 17 and 19 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Yang et al. (US20150072463, hereinafter Yang 463).
Regarding claims 1, 9, 10 and 19, Yang 463 discloses a paste (paste A) comprising (a) 50-95 wt % of a metal source comprising: (i) silver or a source of silver and (ii) at least one metal or source of a metal selected from the group consisting of nickel, copper, palladium, platinum, and combinations thereof, (b) 0.5-15 wt % of a glass component, and (c) 5-20 wt % of an organic vehicle (para 0099). The paste further include 0.01-10 wt % of a metal acetylacetonate, wherein the metal of the metal acetylacetonate is selected from the group consisting of V, Sb, Y, Co, Ni, Zr, Sn, Zn, Li, Mn, Cu, Ce, Ru, Rh, and Fe (para 0107),  comprise 0.01-5 wt % of an organo-lithium compound selected from the group consisting of lithium acrylate and lithium methacrylate (para 0107), and  0.01 to 5 wt % of an organolithium compound (para 0108).  Yang 463 also discloses a paste (paste B) comprising (a) 40-85 wt % of a metal source, (b) 0.5-15 wt % of a glass component, and (c) 5-20 wt % of an organic vehicle (para 00101). The metal source of pastes B comprise silver, or an alloy of silver, and at least one metal selected from the group consisting of nickel, copper, palladium, and combinations thereof (para 0102).  The paste further includes 0.01-10 wt % of a metal acetylacetonate, wherein the metal of the metal acetylacetonate is selected from the group consisting of V, Sb, Y, Co, Ni, Zr, Sn, Zn, Li, Mn, Cu, Ce, Ru, Rh, and Fe (para 0107) and  0.01 to 5 wt % of an organolithium compound (para 0108). Yang 463 also discloses  low melting metal additives such as Pb, Bi, In, Ga, Sn, Ni, and Zn with at least one other metal can be added to provide a contact at a lower firing temperature, or to widen the firing window and are present at a rate of less than about 1 wt % of the conductive metal portion of the pastes (para 0083).  The glass component meets the claimed intercalating particles.  The organometallic meets the claimed metal-based additives.  Both pastes A and B meet all limitations of the claimed paste.
Regarding claims 2 and 3, Yang 463 discloses the metal organic compounds are selected from the group consisting of metal carboxylates, metal propionates, metal alkoxides, metal acetates, metal acetylacetonates, metal lactates, metal salicylates, metal subsalicylates, metal benzoates, metal isopropoxides, metal hexafluoropentanedionates, metal tetramethylheptanedionates, metal neodecanoates, metal 2-ethylhexanoates, metal sub gallate hydrates, metal gallate basic hydrates, tris(2,2,6,6-tetramethy1-3,5-heptanedionate), metal triphenyl carbonates, 2,4-pentanedionate, and mixtures thereof, the metal in the metal organic compounds is selected from the group consisting of aluminum, antimony, arsenic, barium, bismuth, boron, bromine, cadmium, calcium, cerium, cesium, chromium, cobalt, copper, erbium, gadolinium, gallium, germanium, gold, hafnium, indium, iridium, iron, lanthanum, lead, lithium, magnesium, manganese, mercury, molybdenum, neodymium, nickel, niobium, palladium, platinum, potassium, rhenium, rhodium, rubidium, ruthenium, samarium, scandium, selenium, silicon, silver, sodium, strontium, tantalum, tellurium, terbium, thallium, tin, titanium, tungsten , vanadium, ytterbium, yttrium, zinc, zirconium, and combinations thereof (lithium acrylate and lithium methacrylate, para 0107; metal acetyl acetonate, para 0108).
Regarding claims 5 and 6, Yang 463 discloses the metal salts are selected from the group consisting of sodium ferrate, potassium ferrate, potassium cuprate, sodium chromate, barium tungstate, lithium molybdate, metal acetates, metal formates, metal propionates, metal butyrates, metal valerates, metal caproates, metal oxalates, metal lactates, metal citrates, metal malates, metal benzoates, metal urate , metal carboxylates, metal carbonates, and metal phenolates and the metal in the metal salts is selected from the group consisting of aluminum, antimony, arsenic, barium, bismuth, boron, bromine, cadmium, calcium, cerium, cesium, chromium, cobalt, copper, erbium, gadolinium, gallium, germanium, gold, hafnium, indium, iridium, iron, lanthanum, lead, lithium, magnesium, manganese, mercury, molybdenum, neodymium, nickel, niobium, palladium, platinum, potassium, rhenium, rhodium, rubidium, ruthenium, samarium, scandium, selenium, silicon, silver, sodium, strontium, tantalum, tellurium, terbium, thallium, tin, titanium, tungsten, vanadium, ytterbium, yttrium, zinc, zirconium, and combinations thereof (lithium acrylate and lithium methacrylate, para 0107).
Regarding claim 11, Yang 463 discloses the precious metal particles have a D50 between 100 nm and 25 µm (para 0105).
Regarding claim 14, Yang 463 discloses the low temperature base metal particles comprise a material selected from the group consisting of bismuth, tin, tellurium, antimony, lead, and alloys, composites, and other combinations thereof (para 0083).
Regarding claims 16 and  17, Yang 463 discloses the glass frit particles comprises a material selected from a group consisting of antimony, arsenic, barium, bismuth, boron, cadmium, calcium, cerium, cesium, chromium, cobalt, fluorine, gallium, germanium, hafnium, indium, iodine, iron, lanthanum, lead, lithium, magnesium, manganese, molybdenum, niobium, potassium, rhenium, selenium, silicon, sodium, strontium, tellurium, tin, vanadium, zinc, zirconium, alloys thereof, oxides thereof, composites thereof, and other combinations thereof (para 0106).
Regarding claim 19, Yang discloses the metal-based additive comprises one or more metal organic compounds that contain one or more metals selected from the group consisting of lithium, molybdenum, copper and manganese (col 6, ln 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 13, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US9,466,738) as applied above, and further in view of Hardin et al. (US 20170145224).
Yang discloses a paste comprising: between 25 wt% and 50 wt% precious metal particles (silver); more than 11 wt% intercalating particles (glass frit); between 0.01 wt% and 5 wt% metal-based additives (metal additives and inorganic/other additives); and organic vehicle (col 2, ln 51-61; col 8, ln 40-ln 48).  Yang disclose the intercalating particles comprising low temperature base metal particles, which comprise a material selected from the group consisting of bismuth, tin, tellurium, antimony, lead, and alloys, composites, and other combinations thereof (Pb, Bi, col 8, ln 35-39).  Yang does not disclose the metal-based additives comprising the claimed refractory particles and the low temperature base metal particles comprise bismuth and have a D50 between 1.5 and 4.0 μm and a specific surface area between 1.0 and 2.0 m2/g.  Hardin discloses pastes contain precious metal particles and intercalating particles, wherein the precious metal particles include silver and rhodium  having D50 between 100 nm and 50 μm and a specific surface area between 0.4 and 7.0 m2/g (para 0065), the intercalating particles include low temperature base metal particles that include a material selected from the group consisting of bismuth, tin, tellurium, antimony, lead, and alloys, composites, and other combinations thereof, and the low temperature base metal particles contain bismuth and have a D50 between 1.5 and 4.0 μm and a specific surface area between 1.0 and 2.0 m2/g (para 0067) and is at least 10wt% of the paste (para 0064).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to formulate the paste of Yang using refractory metal rhodium having D50 between 100 nm and 50 μm and a specific surface area between 0.4 and 7.0 m2/g and at least 10wt% of bismuth particles, for improving adhesion to the substrate as suggested by Hardin (para 0086 and 0088).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US9,466,738) as applied above, and further in view of Hardin et al. (US 20150243812).
Yang discloses a paste comprising: between 25 wt% and 50 wt% precious metal particles (silver); more than 11 wt% intercalating particles (glass frit); between 0.01 wt% and 5 wt% metal-based additives (metal additives and inorganic/other additives); and organic vehicle (col 2, ln 51-61; col 8, ln 40-ln 48).  Yang does not disclose the metal-based additives comprising the refractory metal particles.  Hardin discloses pastes contain precious metal particles (silver) and nondeformable inorganic particles (abstract), wherein the nondeformable inorganic particles include refractory metal particles including  molybdenum (Mo) and tungsten (W) (para 0025) and have a D50 between 1.5 and 4.0 μm (para 0097).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to formulate the paste of Yang using the refractory metal particles, for improving the paste solderability and peel strength as suggested by Hardin (para 0070).
Claims 1-6, 9-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (WO2017100516).
Regarding claims 1-3, 5-6, 9, 10, and 16, Moyer discloses a silver conductive paste comprising a  silver powder, an organic medium, an optional inorganic additive, elemental thallium and/or a thallium containing compound, elemental tellurium and/or a tellurium containing compound, and optionally, glass frit (para 0008).  The silver powder is about 40wt% to about 98wt% (para 0067).  The paste comprises 0.01wt% to about 5wt% of thallium component (para 0047) and may be a thallium containing compound, such as for example an organothallium compound, thallium (I) oxide, thallium (III) oxide, thallium(I) bromide, thallium(I) carbonate, thallium(I) oxalate, thallium(I) iodide, thallium(I) fluoride, thallium(I) nitrate, thallium(I) sulfate, thallium(I) ethoxide, thallium(III) acetate, thallium(III) trifluoroacetate, thallium(I) hexafluorophosphate, thallium(I) 2- ethylhexanoate and/or thallium(I) hexafluoro-2,4-pentanedionate. The thallium component may also be elemental thallium, and a mixture of any of the above (para 0044).  The composition may include the tellurium component in an amount of about 0.1 to 0.75wt% (para 0046) and may be one or more of telluric acid, diisopropyl telluride, tellurium ethoxide, tellurium isopropoxide, antimony telluride, barium telluride, bismuth telluride, lanthanum telluride, lead (II) telluride, lithium telluride, manganese(II) telluride, manganese(IV) telluride, molybdenum telluride, nickel tellurate, nickel telluride, rhenium telluride, rhodium telluride, silver telluride, thallium telluride, titanium telluride, tungsten telluride, zinc telluride, tellurium bromide (TeBr4) tellurium chloride (TeCl4) tellurium iodide (Tel4), and tellurium oxide (TeO2). The tellurium component may also be elemental tellurium, and a mixture of any of the above (para 0045).  When present, glass frit may be present in an amount of about 0.01wt% to about 5.0wt% (para 0027).  Moyer also discloses the paste composition includes about 0.05wt% to about 2.5wt% lead oxide (para 0051), and 0.01wt% to about 2.5wt% bismuth oxide (para 0053) and other inorganic additive (para 0048).  The glass frit, lead oxide, bismuth oxide and other additive containing metal oxides meet the claimed intercalating particles.  The thallium -containing compounds and telluric -containing compounds such as thallium salts and tellurium salts meet the claimed metal-based additives.  
Although Moyer fails to explicitly teach a specific paste formulation containing all the claimed components within their specific claimed ranges , at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed paste because Moyer teaches the paste which may contain each of the recited components within their claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In addition, Moyer teaches providing pastes containing thallium compounds, tellurium compounds and the glass frit together or as a separate discrete additive in the paste in order to adjust and improve the melting and flow temperatures of the glass frit or adjust the contact properties of the composition.  Therefore, in view of the teaching of Moyer, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the paste taught by Moyer to arrive at the claimed paste, to adjust and improve the properties of the paste.
Regarding claim 4, Moyer discloses the metal acid comprises telluric acid (para 0045).
Regarding claims 11 and 12, Moyer discloses the silver powder have an average specific surface area (SSA) of about 0.6m2/g to about 1.5m2/g and a particle size D50 of about 0.1 μm to about 5μm (para 0105).
Regarding claim 13, Moyer discloses the  glass frit has a D50 value below 2.0μm (para 0117).
Regarding claim 14, Moyer discloses the low temperature base metal particles comprise a material selected from the group consisting of bismuth, tin, tellurium, antimony, lead, and alloys, composites, and other combinations thereof (elemental tellurium, para 0045).
Regarding claim 17, Moyer discloses the glass frit particles comprises a material selected from a group consisting of antimony, arsenic, barium, bismuth, boron, cadmium, calcium, cerium, cesium, chromium, cobalt, fluorine, gallium, germanium, hafnium, indium, iodine, iron, lanthanum, lead, lithium, magnesium, manganese, molybdenum, niobium, potassium, rhenium, selenium, silicon, sodium, strontium, tellurium, tin, vanadium, zinc, zirconium, alloys thereof, oxides thereof, composites thereof, and other combinations thereof (para 0045, 0047, 0048 and 0056).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
7/6/2022